DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “light emitting device configured to emit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “light emitting device” coupled with functional language “configured to emit” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4, 6-10, 12-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the specification disclose a diode as light emitting device.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al (US 2007/0106160 A1) in view of Vermeulen et al (US 2017/0055860 A1).
Regarding claim 1, Kilgore et al disclose a skin sensor configured to detect the presence of skin using reflectance measurements from a target at a first wavelength and at a second wavelength at which skin reflects less than at the first wavelength (Kilgore; Para [0013]), comprising: a first light-emitting device configured to emit light at the first wavelength (Kilgore; Fig 2; 35); a second light-emitting device configured to emit light at the second wavelength (Kilgore; Fig 2; 45); a photodetector (Kilgore; Fig 2; detector 39) but do not expressly disclose a first bandpass filter that has a first pass band at the first wavelength and that overlaps the first light- emitting device (Kilgore; Para [0021]; filter 18); a second bandpass filter that has a second pass band at the second wavelength and that overlaps the second light-emitting device (Kilgore; Para [0021]; filter 28); and a photodetector configured to measure the emitted light at the first wavelength after passing through the first bandpass filter and reflecting from the target and configured to measure the emitted light at the second wavelength after passing through the second bandpass filter and reflecting from the target. However, in the same field of endeavor, Vermeulen et al discloses a system further comprising a first bandpass filter that has a first pass band at the first wavelength and that overlaps the first light- emitting device (Vermeulen et al; Fig 4; BPF1); a second bandpass filter that has a second pass band at the second wavelength and that overlaps the second light-emitting device (Vermeulen et al; Fig 4; BPF2); and a photodetector (Vermeulen et al; Fig 4; D1) configured to measure the emitted light at the first wavelength after passing through the first bandpass filter and reflecting from the target and configured to measure the emitted light at the second wavelength after passing through the second bandpass filter and reflecting from the target (Vermeulen et al; Para [0059]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the filter taught by Vermeulen as filter for the first and second light emitting device in the system taught by Kilgore. The motivation to do so would have been to improve the accuracy of the optical sensor. 

Regarding claim 6, Kilgore et al in view of Vermeulen disclose the skin sensor defined in claim 1 further comprising a filter overlapping the photodetector that is configured to pass light at the first and second wavelengths (Kilgore et al; Para [0021]).


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al (US 2007/0106160 A1) in view of Vermeulen et al (US 2017/0055860 A1) and further in view of Lenchenkov (US 8,330,840 B2).
Regarding claim 2, Kilgore et al in view of Vermeulen disclose the skin sensor defined in claim 1, but do not expressly disclose wherein the first and second bandpass filters are formed on a common substrate. However, in the same field of endeavor, Lenchenkov disclose a sensor wherein the first and second bandpass filters are formed on a common substrate (Lenchenkov; Fig 5; filter 36 has a common substrate). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the filter taught by Lenchenkov as filter for the first and second light emitting device in the system taught by Kilgore. The motivation to do so would have been to withstand sun exposure.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al (US 2007/0106160 A1) in view of Vermeulen et al (US 2017/0055860 A1) and further in view of Lenchenkov (US 8,330,840 B2) and further in view of Ito et al (US 2005/0174664 A1).
Regarding claim 3, Kilgore et al in view of Vermeulen and further in view of Lenchenkov disclose the skin sensor defined in claim 2 but do not expressly disclose wherein the first and second bandpass filters are thin-film interference filters. However, in the same field of endeavor, Ito et al discloses a sensor wherein the first and second bandpass filters are thin-film interference filters (Ito et al; Para [0096]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the filter taught by Ito as filter for the first and second light emitting device in the system taught by Kilgore. The motivation to do so would have been the reduction of transmittance fluctuations.

Regarding claim 4, Kilgore et al in view of Vermeulen and further in view of Lemchenkov and further in view of Ito disclose the skin sensor defined in claim 3 wherein the first light-emitting device comprises a first infrared light-emitting device and wherein the second light- emitting device comprises a second infrared light-emitting device (Kilgore et al; Para [0011]).

Regarding claim 5, Kilgore et al in view of Vermeulen and further in view of Lemchenkov and further in view of Ito disclose the skin sensor defined in claim 4 wherein the first infrared light-emitting device comprises a 1065nm light-emitting diode and wherein the second infrared light-emitting device comprises a 1465 nm light-emitting diode (Kilgore et al; Para [0011]).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al (US 2007/0106160 A1) in view of Vermeulen et al (US 2017/0055860 A1) and further in view of Iwamiya et al (US 2011/0004106 A1).
Regarding claim 7, Kilgore et al in view of Vermeulen disclose the skin sensor defined in claim 1, but do not expressly disclose further comprising a printed circuit on which the first and second light-emitting devices and the photodetector are mounted. However, in the same field of endeavor, Iwamiya et al discloses a sensor further comprising a printed circuit on which the first and second light-emitting devices and the photodetector are mounted (Iwamiya et al; Fig 4; emitter 6 and receiver 9 on PCB 10). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the PCB taught by Iwamiya to support the first and second light emitting device and receiver in the system taught by Kilgore. The motivation to do so would have been the size optimization of the device.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al (US 2007/0106160 A1) in view of Vermeulen et al (US 2017/0055860 A1) and further in view of Iwamiya et al (US 2011/0004106 A1) and further in view of Uedaira (US 2016/0377762 A1).
Regarding claim 8, Kilgore et al in view of Vermeulen and further in view of Iwamiya disclose the skin sensor defined in claim 7, but do not expressly disclose further comprising a package with a first aperture aligned with the first and second devices through which the emitted light at the first and second wavelengths passes and a second aperture aligned with the photodetector. However, in the same field of endeavor, Uedaira discloses a sensor further comprising a package with a first aperture aligned with the first and second devices through which the emitted light at the first and second wavelengths passes and a second aperture aligned with the photodetector (Uedaira et al; Fig 17A; aperture for each of light source and light receiver). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the package taught by Uedaira as package for the first and second light emitting device and receiver in the system taught by Kilgore. The motivation to do so would have been the reduction in the number of processes of manufacture.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al (US 2007/0106160 A1) in view of Vermeulen et al (US 2017/0055860 A1) and further in view of Kelly et al (US 8,033,706 B1).
Regarding claim 9, Kilgore et al in view of Vermeulen disclose the skin sensor defined in claim 1, but do not expressly disclose wherein the emitted light at the first and second wavelengths that has passed respectively through the first and second bandpass filters is characterized by an angular spread of less than +/-30o. However, in the same field of endeavor, Kelly et al disclose a sensor wherein the emitted light at the first and second wavelengths that has passed respectively through the first and second bandpass filters is characterized by an angular spread of less than +/-30o (Kelly et al; col 31; lines 55-65). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the filter taught by Kelly as filters for the first and second light emitting device and receiver in the system taught by Kilgore. The motivation to do so would have been the reduction in the number of processes of manufacture.

Regarding claim 10, Kilgore et al in view of Vermeulen and further in view of Kelly disclose the skin sensor defined in claim 9 wherein the first and second light-emitting devices are infrared light-emitting devices (Kilgore et al; Para [0011]).

Regarding claim 11, Kilgore et al in view of Vermeulen and further in view of Kelly disclose the skin sensor defined in claim 10, wherein the first and second light-emitting devices comprise infrared light-emitting diodes (Kilgore et al; Para [0011]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasarov (US 2017/0311856 A1) in view of Spazini et al (US 2017/0007130 A1).
Regarding claim 12, Lasarov discloses a wearable electronic device configured to detect the presence of skin using reflectance measurements from a target at a first wavelength and at a second wavelength at which skin reflects less than at the first wavelength (Lasarov; Para [0008]), comprising: a first light-emitting device configured to emit light at the first wavelength (Lasarov; Fig 4; 202); a second light-emitting device configured to emit light at the second wavelength (Lasarov; Fig 4; 202’); and a photodetector configured to detect light at the first and second wavelengths that has reflected from the target after passing through the filter (Lasarov; Fig 4; receiver 105); a filter that is configured to narrow an angular spread of the emitted light from the first and second light-emitting devices (Lasarov; Para Fig 4; filter 302 and 302’ narrow angular spread to target 103) but do not expressly disclose overlapping the first and second light- emitting devices. However, in the same field of endeavor, Spazini et al discloses a system further comprising a filter overlapping the first and second light-emitting devices that is configured to narrow an angular spread of the emitted light from the first and second light-emitting devices (Spazini et al; Para [0071]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the filter taught by Spazini as filter for the first and second light emitting device in the system taught by Lasarov. The motivation to do so would have been the cost optimization in the manufacturing of the optical sensor.

Regarding claim 13, Lasarov in view of Spazini disclose the wearable electronic device defined in claim 12; further comprising: a housing having an area through which the emitted light at the first and second wavelengths passes (Lasarov; housing 303).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasarov (US 2017/0311856 A1) in view of Spazini et al (US 2017/0007130 A1) and further in view of Kilgore et al (US 2007/0106160 A1).
Regarding claim 14, Lasarov in view of Spazini disclose the wearable electronic device defined in claim 13, but do not expressly disclose further comprising: control circuitry configured to detect skin in the target by computing a ratio of the detected light at the first wavelength to the second wavelength. However, in the same field of endeavor, Kilgore et al discloses a system further comprising: control circuitry configured to detect skin in the target by computing a ratio of the detected light at the first wavelength to the second wavelength (Kilgore et al; Para [0021]; difference is interpreted as ratio in logarithm domain). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the processor taught by Kilgore as detector in the system taught by Lasarov. The motivation to do so would have been the cost optimization in the manufacturing of the optical sensor.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasarov (US 2017/0311856 A1) in view of Spazini et al (US 2017/0007130 A1) and further in view of Kilgore et al (US 2007/0106160 A1) and further in view of Puskarich (US 2014/0016803 A1).
Regarding claim 15, Lasarov in view of Spazini and further in view of Kilgore disclose the wearable electronic device defined in claim 14, but do not expressly disclose further comprising a speaker, wherein the control circuitry is configured to present audio using the speaker based at least partly on a comparison of the computed ratio of the detected light to a threshold. However, in the same field of endeavor, Puskarich discloses a system further comprising a speaker, wherein the control circuitry is configured to present audio using the speaker based at least partly on a comparison of the computed ratio of the detected light to a threshold (Puskarich; Fig 4). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the device taught by Puskarich as wearable device in the system taught by Lasarov. The motivation to do so would have been the elimination of external interference.

Regarding claim 16, Lasarov in view of Spazini and further in view of Kilgore  and further in view of Puskarich disclose the wearable electronic device defined in claim 12, but do not expressly disclose further comprising an earbud housing and a speaker in the earbud housing. However, in the same field of endeavor, Puskarich discloses a system further comprising an earbud housing and a speaker in the earbud housing (Puskarich; Fig 5). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the device taught by Puskarich as wearable device in the system taught by Lasarov. The motivation to do so would have been the elimination of external interference.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasarov (US 2017/0311856 A1) in view of Spazini et al (US 2017/0007130 A1) and further in view of Leboeuf et al (US 2012/0197093 A1).
Regarding claim 17, Lasarov in view of Spazini disclose the wearable electronic device defined in claim 12, but do not expressly disclose further comprising a wristwatch housing and a display in the wristwatch housing. However, in the same field of endeavor, Leboeuf et al disclose a system further comprising a wristwatch housing and a display in the wristwatch housing (Leboeuf et al; Fig 17). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the device taught by Leboeuf as device in the system taught by Lasarov. The motivation to do so would have been the reduction of power consumption in the device.

Regarding claim 18, Lasarov in view of Spazini and further in view of Kilgore disclose the wearable electronic device defined in claim 12, but do not expressly disclose wherein the filter comprises a first thin-film interference filter that overlaps the first light-emitting device and that has a first pass band that is aligned with the first wavelength and comprises a second thin-film interference filter that overlaps the second light-emitting device and that has a second pass band that is aligned with the second wavelength. However, in the same field of endeavor, Leboeuf et al disclose a system wherein the filter comprises a first thin-film interference filter that overlaps the first light-emitting device and that has a first pass band that is aligned with the first wavelength (Leboeuf et al; Para [0116]-[0117]) and comprises a second thin-film interference filter that overlaps the second light-emitting device and that has a second pass band that is aligned with the second wavelength (Leboeuf et al; Para [0116]-[0117]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the filter taught by Leboeuf as filter for the light emitting device in the system taught by Lasarov. The motivation to do so would have been the reduction of power consumption in the device.

Claims 19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuss et al (US 9,590,680 B1) in view of Kilgore et al (US 2007/0106160 A1).
Regarding claim 19, Reuss et al disclose an earbud, comprising: an earbud housing (Reuss et al; Fig 5C); a speaker in the earbud housing (Reuss et al; Fig 5C); but do not expressly disclose a skin sensor in the earbud housing, wherein the speaker is configured to output sound at least partly in response to detection of skin with the skin sensor and wherein the skin sensor comprises: a first light-emitting device configured to emit light at a first wavelength; a second light-emitting device configured to emit light at a second wavelength; and a photodetector configured to detect reflected light at the first and second wavelengths. However, in the same field of endeavor, Kilgore et al disclose a system a skin sensor in the earbud housing, wherein the speaker is configured to output sound at least partly in response to detection of skin with the skin sensor (Kilgore; Para [0013]) and wherein the skin sensor comprises: a first light-emitting device configured to emit light at a first wavelength (Kilgore; Fig 2; 35); a second light-emitting device configured to emit light at a second wavelength (Kilgore; Fig 2; 45); and a photodetector configured to detect reflected light at the first and second wavelengths (Kilgore; Fig 2; detector 39). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the device taught by Kilgore as sensor in the system taught by Reuss. The motivation to do so would have been the reduction of power consumption in the device.

Regarding claim 21, Reuss et al in view of Kilgore et al disclose the earbud defined in claim 24, but do not expressly disclose wherein the 1065 nm light-emitting device comprises a 1065 nm light-emitting diode and wherein the 1465 nm light-emitting device comprises a 1465 nm light-emitting diode. However, in the same field of endeavor, Kilgore et al disclose a system wherein the 1065 nm light-emitting device comprises a 1065 nm light-emitting diode (Kilgore; Para [0011]) and wherein the 1465 nm light-emitting device comprises a 1465 nm light-emitting diode (Kilgore; Para [0011]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the device taught by Kilgore as sensor in the system taught by Reuss. The motivation to do so would have been the reduction of false detection.

Regarding claim 22, Reuss et al in view of Kilgore et al disclose the earbud defined in claim 19, but do not expressly disclose wherein the first light-emitting device comprises a first infrared light-emitting device and wherein the second light-emitting device comprises a second infrared light-emitting device. However, in the same field of endeavor, Kilgore et al disclose a system wherein the first light-emitting device comprises a first infrared light-emitting device and wherein the second light-emitting device comprises a second infrared light-emitting device (Kilgore; Para [0011]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the device taught by Kilgore as sensor in the system taught by Reuss. The motivation to do so would have been to improve the accuracy of the light emitting device.

Regarding claim 23, Reuss et al in view of Kilgore et al disclose the earbud defined in claim 22, but do not expressly disclose wherein the first infrared light-emitting device comprises a 1065 nm light-emitting device. However, in the same field of endeavor, Kilgore et al disclose a system wherein the first infrared light-emitting device comprises a 1065 nm light-emitting device (Kilgore; Para [0011]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the device taught by Kilgore as sensor in the system taught by Reuss. The motivation to do so would have been to improve the reduction of noise in the light emitting device.

Regarding claim 24, Reuss et al in view of Kilgore et al disclose the earbud defined in claim 23, but do not expressly disclose wherein the second infrared light-emitting device comprises a 1465 nm light-emitting device. However, in the same field of endeavor, Kilgore et al disclose a system wherein the first infrared light-emitting device comprises a 1065 nm light-emitting device (Kilgore; Para [0011]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the device taught by Kilgore as sensor in the system taught by Reuss. The motivation to do so would have been to improve the reduction of size of the skin sensor device.

Claims 25, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuss et al (US 9,590,680 B1) in view of Kilgore et al (US 2007/0106160 A1) and further in view of Lenchenkov (US 8,330,840 B2).
Regarding claim 25, Reuss et al in view of Kilgore et al disclose the earbud defined in claim 19, but do not expressly disclose further comprising: a thin-film interference filter overlapping the first and second light-emitting devices that has a first pass band that is aligned with the first wavelength and that has a second pass band that is aligned with the second wavelength. However, in the same field of endeavor, Lenchenkov disclose a sensor further comprising: a thin-film interference filter overlapping the first and second light-emitting devices that has a first pass band that is aligned with the first wavelength and that has a second pass band that is aligned with the second wavelength (Lenchenkov et al; Fig 5; filter 36 has a common substrate). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the filter taught by Lenchenkov as filter for the first and second light emitting device in the system taught by Kilgore. The motivation to do so would have been to withstand sun exposure.

Regarding claim 20, Reuss et al in view of Kilgore et al and further in view of Lenchenkov disclose the earbud defined in claim 25, but do not expressly disclose wherein the thin-film interference filter has a substrate, a first bandpass filter on a first area of the substrate configured to pass light in the first pass band, and a second bandpass filter on a second area of the substrate configured to pass light in the second pass band. However, in the same field of endeavor, Lenchenkov disclose a sensor wherein the thin-film interference filter has a substrate, a first bandpass filter on a first area of the substrate configured to pass light in the first pass band, and a second bandpass filter on a second area of the substrate configured to pass light in the second pass band (Lenchenkov et al; Fig 5; different filter for each area of a substrate). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to use the filter taught by Lenchenkov as filter for the first and second light emitting device in the system taught by Kilgore. The motivation to do so would have been to withstand sun exposure.




	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651